Citation Nr: 0609581	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-35 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
February 2006.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in 
a June 2001 RO decision.  The veteran failed to initiate an 
appeal.

2.  The evidence received since the June 2001 decision, when 
considered by itself, or in the context of the entire record, 
does not raise a reasonable possibility of substantiating the 
claim of service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection has not been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for low back disability in 
July 2000.  The claim was denied on the merits in June 2001.  
Notice of the denial and appellate rights were provided in 
June 2001.  The veteran failed to initiate an appeal.  The 
denial consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2005).  As a result, service connection for low back 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last prior adjudication by the Board.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2000 decision 
consisted of the veteran's DD Forms 214, the veteran's 
service medical records (SMRs), VA outpatient treatment 
reports dated from November 1994 to November 2000, and a VA 
examination report dated in April 2001.

Service medical records for the period from July 1952 to 
November 1954.  The veteran's SMRs do not reveal treatment 
for a low back disability.  The veteran's separation 
examination dated in November 1954 was negative for a 
diagnosis of or reference to a low back disability.  

Outpatient treatment reports from VA do not reveal any 
treatment for a low back disability.  

The April 2001 VA examination report was negative for any 
complaints of a low back disability.  Physical examination 
revealed muscle strength was 5/5.  The veteran had full range 
of motion of his upper and lower extremities without pain, 
discomfort, crepitus or soft tissue edema.

The veteran submitted an application to reopen his claim for 
service connection in February 2003.  Evidence received since 
the June 2001 rating decision consists of a letter from J. 
DiDomenico, D.C., F.A.C.O, D.A.B.C.C., dated in January 2003, 
a letter from J. Dunne, D.O., dated in March 2003, private 
treatment records from The Neurosurgery Group dated in May 
2003, an initial evaluation and procedure note from M. 
LoDico, M.D., dated in June 2003, private treatment records 
from J. Kerrigan, M.D., dated from November 2004 to February 
2005, and the veteran's testimony from a video conference 
hearing held in February 2006.  

The January 2003 letter from Dr. DiDomenico is new in that it 
was not of record before, however it is not material.  The 
letter reveals that the veteran was seen in December 2002.  
He said the veteran had a long-standing history of low back 
pain.  He noted that the veteran presented for an evaluation 
for acute low back pain of two months' duration.  Dr. 
DiDomenico noted that the veteran said he had back problems 
since service.  He said that the veteran believed that his 
arthritis was caused from exposure to cold.  He noted that x-
rays of the lumbar spine revealed a transitional segment in 
the form of lumbarization and multi-level degenerative disc 
disease from L2-3 through L5-S1.  Dr. DiDomenico said that 
the veteran's history, examination, and x-rays were 
consistent with degenerative disc disease.

The March 2003 letter from Dr. Dunne is new in that it was 
not of record before, however it is not material.  Dr. Dunne 
reported that the veteran had been under his care for low 
back pain which he attributed to lumbar degenerative 
osteoarthritis.  He said the veteran had widespread scattered 
spurs throughout the lumbar region and degenerative disc 
disease.

The private treatment records from The Neurosurgery Group 
dated in May 2003 are new in that they were not of record 
before, however they are not material.  The records reflect 
that the veteran was seen for low back pain and diagnosed 
with anterolisthesis of L5 and L6, retrolisthesis of L4 on 
L5, and far lateral disc herniation extending to the left 
intraforaminal compartment at L5-L6.  

The June 2003 initial evaluation and procedure note from M. 
LoDico, M.D., are new in that they were not of record before, 
however they are not material.  The veteran reported left-
sided low back pain and left lower extremity pain.  He said 
his pain began for no apparent reason.  He was administered a 
transforaminal epidural steroid injection at S1 and L5 on the 
left.  

The private treatment records from J. Kerrigan, M.D., dated 
from November 2004 to February 2005, are new in that they 
were not of record before, however they are not material.  In 
November 2004 Dr. Kerrigan noted that the veteran originally 
presented for spinal stenosis which turned out to be 
bilateral hip arthritis, left worse than right.  The records 
reflect that the veteran was seen for left hip pain and 
underwent a total hip arthroplasty in December 2004.  

The veteran's testimony is new in that he did not provide any 
testimony before.  However, it is not material.  The veteran 
testified that he slept on the ground or in a tank in subzero 
temperatures in Korea during service.  He said that he began 
noticing problems with his back shortly thereafter.  
Furthermore, the veteran testified that he received treatment 
for his medical conditions from private physicians whose 
records were already associated with the claims file.  He 
said that the physicians had not provided a written opinion 
that the cold caused his back disability but they had told 
him this.  He testified that he got treatment in the 1960s 
for his back and that he would attempt to obtain the records 
and submit them to VA.  

As noted above, newly received evidence is not material.  
This is so because the evidence received since June 2001 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in June 2001 
because the RO found that the veteran did not have a 
confirmed diagnosis of a low back disability, there was no 
evidence of treatment for a low back disability in service or 
since service, and there was no evidence that a low back 
disability was related to service.  The veteran has since 
submitted evidence of diagnosed low back disabilities.  
However, none of his private physicians have related any low 
back disabilities to his service.  Dr. DiDomenico noted the 
veteran believed that his low back arthritis was caused from 
exposure to cold.  This is no different from the contention 
made by the veteran when his claim was considered in 2001.  
Dr. Kerrigan noted that the veteran originally presented for 
spinal stenosis which turned out to be bilateral hip 
arthritis.  In other words, the newly received evidence 
merely shows that the veteran has a current disability.  It 
establishes a fact not previously established, namely the 
diagnosis of current disability, but it falls short of 
raising a reasonable possibility of substantiating the claim.  
To substantiate a claim of service connection, there must be 
some nexus between current disability and military service.  
Without some evidence tending to prove such a nexus, the 
information received since the prior final denial may not be 
considered new and material evidence.  In the absence of new 
and material evidence the veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for low back 
disability.

The veteran submitted his current claim February 2003.  The 
RO wrote to the veteran in March 2003 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  He was advised to submit new and 
material evidence to substantiate his claim.  The RO wrote to 
the veteran in March 2005 and informed him that new and 
material evidence was required to reopen his claim for 
service connection.  He was again informed of the evidence 
necessary to substantiate his claim and establish service 
connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while notice was not 
provided as to the rating that may be assigned for back 
disabilities, or the criteria for an award of an effective 
date, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), neither such issue is before the Board.  
Consequently, a remand of the claim to reopen is not 
necessary to satisfy notice requirements on issues not before 
the Board.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that private 
treatment records were obtained and associated with the 
claims file.  The veteran was afforded a video conference 
hearing.  He indicated that additionally evidence would be 
presented within 30 days of the hearing, but none was 
received.  The Board is not aware of any outstanding 
evidence.  Given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


